Name: Commission Regulation (EEC) No 2202/88 of 22 July 1988 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/54 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2202/88 of 22 July 1988 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Council Regulation (EEC) No 804/68 1 . the following subparagraph is added to Article 15 (6) : 'For the fourth 12-month period, the three-month time limit referred to in the first and second subpara ­ graphs of paragraph 4 and in paragraph 5 shall be extended to five months.' ; 2 . in Article 16,  the following subparagraph is added to paragraph 2 : 'However, for the first 1 2-month period, the three-month time limit referred to in the preceding subparagraph shall be extended to 15 November 1985.',  the second subparagraph in paragraph 3 is replaced by the following : 'However, for the fourth 12-month period, the four-month time limit referred to in the preceding subparagraph shall be extended to six months.' ; 3 . the following is added to the fourth indent of Article 19(3): 'However, for the fourth 12-month period and where the third subparagraph of Article 15 (6) is applied, the three-month time limit shall be extended to five months.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 111 0/88 (4), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 1546/88 (5) undertook a revision of the Regulations laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 ; whereas certain new provisions of Regulation (EEC) No 1546/88 entail consequences for the calculation of the levy which were made retrospective from the fourth period of application of the arrangements ; whereas the consequences thereof should be taken into account as regards the time limit for the collection of the levy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1546/88 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 110, 29 . 4 . 1988 , p. 27 . (3) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 110, 29 . 4. 1988 , p . 28 . Ã  OJ No L 139, 4. 6 . 1988 , p . 12.